Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/961,686 filed on 24 April 2018. The response filed 24 February 2021 amends claims 1, 7, 22, 23, and 29, cancels claims 10, 11, and 13, and presents arguments is hereby acknowledged. 	Claims 1-9, 12, and 14-29 are presented for examination.

Response to Arguments
The response filed 24 February 2021 addresses the Claim objections made on the 22 December 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the “device” in the preamble of claim 1 and the control service and delivery server within the claims, Applicant amended the preamble to recite “operable on at least one device.” This amendment is found persuasive. Regarding the processor in the preamble of claim 22 and the control service and delivery server within the claims, Applicant amended the preamble to recite “operable 
The response filed 24 February 2021 addresses the 35 U.S.C. 112 rejections made on the 22 December 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended the “cause the device” limitation to recite “cause the system.” This amendment is found persuasive. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 22, and 29
On pages 9-15 of the response filed 24 February 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 22 December 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 9-15, Applicant argues that Hao of the Newton/Hao system fails to teach or suggest “wherein the subscriber-specific platform configuration information . . . includes first configuration information applicable to a first property of the particular subscriber and second configuration information applicable to a second property of the particular subscriber, wherein the first configuration information and the second configuration information are different.” Applicant argues that “there is no indication in Hao that the table of Hao would include different configuration information for two different properties of the same content provider.” Further, Applicant argues that Hao CCS#1,1 for the first property and CCS#1,2 for the second property of the same subscriber ID. There is no mention of the values being higher or lower to each other, neither is there a mention of the configuration information being unique to a property. Since the “CCS” term (specific to Level 3 Communications, LLC) isn’t claimed, broadest reasonable interpretation allows for the configuration information to be different based on their dependence on different properties on different rows of a table or data structure. 	Hao of the Newton/Hao system was relied upon to disclose “wherein the first configuration information and the second configuration information are different.” FIG. 6 and paragraph 0056 states “configuration information 660 that identifies a version of the digital content.” As per the figure, the configuration information for one content is placed on a different row than the configuration information for another content item. In addition, paragraph 0053 states that there are two versions of the configuration 

Dependent Claims 2-9, 12, 14-21, and 23-28
On pages 9-15 of the response filed 24 February 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 22 December 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12, 22, 26, and 29 rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0159473 A1 to Newton et al and US PGPUB 2015/0074413 A1 to Hao et al.
Regarding Claim 1, Newton discloses a computer-implemented method operable on at least one device in a content delivery (CD) network (FIG. 10 and 0091 provides for a location/server/device in a content delivery network, or CDN, 100), wherein said CD network (CDN) distributes content on behalf of one or more subscribers (FIG. 10 and 0091 provides for wherein CDN 100 distributes content on behalf of content provider 112, i.e. one or more subscribers), the method comprising:  	(A) receiving configuration information from a particular subscriber of said one or more subscribers (FIG. 11, 0089, 0091, and 0108 provides for server 1102 receiving/obtaining customer-specific data 1110, i.e. configuration information, from a respective origin server 1114 of a particular customer/content provider/subscriber 112, when there is none available in database 1106), said configuration information relating to at least one property of said particular subscriber (0108 and 0105 provides for wherein the customer-specific data 1110 relates/corresponds to invalid/stale content, i.e. at least one resource/property, of the specific customer), wherein the particular subscriber is a content provider (FIG. 10 and 0091 provides for content provider 112 is subscriber 112);  	(B) in response to said receiving (0108 provides for in response to receiving/obtaining current customer-specific data 1110), generating subscriber-specific platform configuration information for said at least one property of said particular subscriber (0139 and 0152 provides for server 1102 generating Customer Configuration Scripts (CCSs), for at least one content/property of said customer/subscriber);  	(C) storing said subscriber-specific platform configuration information in platform configuration storage (FIG. 11 and 0139 provides for server 1102 storing CCSs in database 1106, i.e. platform configuration storage);  	(D) invalidating prior platform configuration information associated with said particular subscriber (FIG. 11 and 0135-0136 provides for server 1102 invalidating prior scripts, i.e. prior platform configuration information, associated with a particular customer/subscriber);  	(E) in response to a request from at least one CDN component for platform configuration information associated with said particular subscriber (0103-0104, 0107, and 0138 provides for in response to a request from client 1103/the CDN itself, wherein the request is for information about the CDN's customers, i.e. platform configuration associated with said particular subscriber),  		(E)(1) obtaining, by a control service, said subscriber-specific platform configuration information from said platform configuration storage (0074, 0134-0135, and 0288 provides for server 1102 obtaining, by control core 108, CCSs from the database); and  		(E)(2) providing, by the control service, said subscriber-specific platform configuration information to said at least one CDN component (0074, 0134-0135, and 0288 provides for server 1102 providing, by control core 108, CCSs to client 1103/the CDN itself), wherein the at least one CDN component is a delivery server (FIG. 11, 0104, and 0138 provides for wherein the CDN is a customer of itself); and  	(F) receiving, by the delivery server, the subscriber-specific platform configuration information (0134-0135, and 0139 provides for server 1102 receiving, by client 1103/the CDN itself, CCSs), wherein the subscriber-specific platform configuration information comprises origin servers from which to fill requests for the at least one (FIG. 11, 0152-0153, and 0348-0349 provides for wherein the CCSs comprise origin servers 1114, such as origin.customer1.com, to fill requests for property/content);  	(G) in response to receiving the subscriber-specific platform configuration information from the control service (0134-0135, 0139, and 0288 provides for in response to receiving the CCSs from control core 108), customizing, by the delivery server, said subscriber-specific platform configuration information (FIG. 11, 0108, and 0136-0139 provides for the CCS specifies customer-specific handlers and therefore customizes the script) to form local configuration information for said particular subscriber (0139 provides for storing the CCS in the database 1106, i.e. forming a local configuration) based on capabilities of the delivery server (0135 provides for the Customer Configuration Scripts are based on the subscriber/content delivery server/customer’s capability to handle requests). 	Newton doesn’t explicitly disclose wherein the subscriber-specific platform configuration information includes first configuration information applicable to a first property of the particular subscriber and second configuration information applicable to a second property of the particular subscriber, wherein the first configuration information and the second configuration information are different. 	Hao, in a similar field of endeavor, discloses wherein subscriber-specific platform configuration information includes first configuration information applicable to a first property of a particular subscriber (FIG. 6, 0043, and 0055-0057 provides for wherein data record, i.e. subscriber-specific platform configuration information, includes first configuration information 660 applicable to a first identified digital content, i.e. a first property, of a content delivery node 341-1) and second configuration information (FIG. 6, 0043, and 0055-0057 provides for wherein the data record includes second configuration information 660 applicable to a second identified digital content, i.e. a second property, of a content delivery node 341-1), wherein the first configuration information and the second configuration information are different (FIG. 6, 0053, and 0055-0056 provides for wherein the configuration information 660 column has a different row for each identified digital content/property, wherein the standard definition version is different than the high definition version)
Regarding Claim 7, the Newton/Hao system discloses the method of claim 1, wherein said request from said at least one CDN component in (E) was based on said CDN component determining that said prior platform configuration information associated with said particular subscriber had been invalidated (Newton, FIG. 11 and 0135-0136 provides for server 1102 invalidating prior scripts, i.e. prior platform configuration information, associated with a particular customer/subscriber).
Regarding Claim 8, the Newton/Hao system discloses the method of claim 1, wherein said providing in (E)(2) is performed for multiple distinct CDN components (Newton, 0104 and 0107 provides for client 1103 may be another CDN component, a cache, a client entity, or the CDN itself).
Regarding Claim 9, the Newton/Hao system discloses the method of claim 1, wherein said at least one CDN component provides CD services selected from the group comprising: delivery services, caching services, streaming services, rendezvous services (Newton, 0064 provides for rendezvous mechanism), collector services, object services, compute services, fill services, origin services, storage services, control services, reduction services, distribution services, monitoring services, and reporting services.
Regarding Claim 12, the Newton/Hao system discloses the method of claim 1, wherein, after said providing in (E)(2), said delivery server serves content on behalf of said particular subscriber based on said local configuration information for said particular subscriber (Newton, FIG. 11, 0091, and 0138 provides for CDN 100 delivers/serves content on behalf subscriber/content provider 112 based on CCS stored therein)
Regarding Claim 22, similar rejection where the method of claim 1 teaches the article of manufacture of claim 22.
Regarding Claim 26, similar rejection where the method of claim 9 teaches the article of manufacture of claim 26.
Regarding Claim 29, similar rejection where the method of claim 1 teaches the system of claim 29.

Claims 2, 4-6, 14-16, 18, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the Newton/Hao system as applied to claims 1 and 22 above, and further in view of US PGPUB 2007/0250560 Al to Wein et al.
Regarding Claim 2, the Newton/Hao system discloses the method of claim 1, wherein said receiving in (A) was based on a message obtained from a messaging broker (Newton, FIG. 11 and 0107 provides for server 1102 receiving/obtaining customer-specific data 1110, i.e. configuration information, is based on a request message obtained from client 1103, i.e. the messaging broker). 	The Newton/Hao system doesn’t explicitly disclose said message indicating a need to create new subscriber-specific platform configuration information for said particular subscriber. 	Wein, in a similar field of endeavor, discloses a message indicating a need to create new subscriber-specific platform configuration information for a particular subscriber (FIG. 7 and 0209-0211 provides for the message/communication obtained from the customer-facing portal site 706 results in new/created configuration information for a particular subscriber/customer, i.e. indicates a need to create new subscriber-specific platform configuration information). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for distributing configuration files to content delivery servers. The configuration file distribution of Wein, when implemented with the Customer Configuration Scripts of the Newton/Hao system, will allow one of ordinary skill in the art to supply content delivery servers with current configuration information. One of ordinary skill in the art would be motivated to utilize the configuration file distribution of Wein with the Customer Configuration Scripts of the Newton/Hao system to distribute files to CDN servers based on a particular customer’s configuration. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the configuration file distribution of Wein with the Customer Configuration Scripts of the Newton/Hao system for the desirable purpose of personalizing content delivery configuration files.
Regarding Claim 4, the Newton/Hao/Wein system discloses the method of claim 2, wherein said messaging broker obtained said message from a configuration interface based on an action by said particular subscriber (Wein, FIG. 7, 0044, and 0209-0211 provides for wherein the customer-facing portal site 706 obtained the message/communication from a secure Web-based graphical user interface based on an action/input by said particular subscriber/customer). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for distributing configuration files to content delivery servers. The configuration file 
Regarding Claim 5, the Newton/Hao/Wein system discloses the method of claim 4, wherein said action by said particular subscriber comprises: creating said configuration information (Wein, FIG. 7 and 0209-0211 provides for wherein the action/input by said particular subscriber/customer comprises: creating a configuration file). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for distributing configuration files to content delivery servers. The configuration file distribution of Wein, when implemented with the Customer Configuration Scripts of the Newton/Hao system, will allow one of ordinary skill in the art to supply content delivery servers with current configuration information. One of ordinary skill in the art would be motivated to utilize the configuration file distribution of Wein with the Customer Configuration Scripts of the Newton/Hao system to distribute files to CDN servers based 
Regarding Claim 6, the Newton/Hao/Wein system discloses the method of claim 5, wherein said creating comprises modifying existing configuration information (Wein, FIG. 7, 0044, and 0209-0212 provides for wherein creating a configuration file comprises changing, i.e. modifying existing, configuration files)
Regarding Claim 14, the Newton/Hao system discloses the method of claim 1. 	The Newton/Hao system doesn’t explicitly disclose wherein said configuration information comprises at least one match rule. 	Wein, in a similar field of endeavor, discloses wherein configuration information comprises at least one match rule (0060-0063 provides for wherein the match rule is mapping customer’s requests to a customer configuration file). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for matching table entries with requests. The matches of Wein, when implemented with the Customer Configuration Scripts of the Newton/Hao system, will allow one of ordinary skill in the art to link requests with customer-specific configurations. One of ordinary skill in the art would be motivated to utilize the matches of Wein with the Customer Configuration Scripts of the Newton/Hao system to distribute files to CDN servers based on a particular customer’s configuration. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the matches of Wein with the Customer Configuration Scripts of the Newton/Hao system for the desirable purpose of personalizing content delivery configuration files.
Regarding Claim 15, the Newton/Hao/Wein system discloses the method of claim 14, wherein the at least one match rule is table driven (Wein, 0060-0065 provides for the mapping customer’s request is based on a host configuration table). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for matching 
Regarding Claim 16, the Newton/Hao system discloses the method of claim 1. 	The Newton/Hao system doesn’t explicitly disclose wherein said configuration information comprises at least one match rule group, each said group comprising a collection of one or more match rules. 	Wein, in a similar field of endeavor, discloses wherein configuration information comprises at least one match rule group (0060-0063 provides for wherein the customer configuration file comprises a mapping rule, wherein the mapping rule is a one match rule group), each said group comprising a collection of one or more match rules (0060-0063 provides for wherein the mapping rule is one rule where the customer’s requests match a customer configuration file). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for matching table entries with requests. The matches of Wein, when implemented with the Customer 
Regarding Claim 18, the Newton/Hao/Wein system discloses the method of claim 16, wherein said at least one match rule group (Wein, 0060-0063 provides for wherein the customer configuration file comprises a mapping rule, wherein the mapping rule is a one match rule group) comprises: a first collection of one or more match rules for processing on receipt of a request (Wein, 0060-0063 provides for wherein the customer configuration file comprises a mapping rule, wherein the mapping rule is for processing a configuration file request from the customer) and a second collection of one or more match rules for processing on receipt of a response (Wein, 0013 and 0117 provides for a precedence rule for processing a response). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for matching table entries with requests. The matches of Wein, when implemented with the Customer Configuration Scripts of the Newton/Hao system, will allow one of ordinary skill in the art to link requests with customer-specific configurations. One of ordinary skill in the art 
Regarding Claim 23, similar rejection where the method of claim 2 teaches the article of manufacture of claim 23.
Regarding Claim 25, similar rejection where the method of claim 4 teaches the article of manufacture of claim 25.
Regarding Claim 27, similar rejection where the method of claim 14 teaches the article of manufacture of claim 27.
Regarding Claim 28, similar rejection where the method of claim 15 teaches the article of manufacture of claim 28.

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the Newton/Hao/Wein system as applied to claims 2 and 23 above, and further in view of US PGPUB 2017/0026441 A1 to Moudy et al.
Regarding Claim 3, the Newton/Hao/Wein system discloses the method of claim 2, wherein said configuration information is received in (A) from a storage distinct from said messaging broker (Wein, FIG. 7 and 0209-0211 provides for wherein said configuration file is received in from staging server 702, i.e. database, distinct from customer-facing portal site 706). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wein for distributing configuration files to content delivery servers. The configuration file distribution of Wein, when implemented with the Customer Configuration Scripts of the Newton/Hao system, will allow one of ordinary skill in the art to supply content delivery servers with current configuration information. One of ordinary skill in the art would be motivated to utilize the configuration file distribution of Wein with the Customer Configuration Scripts of the Newton/Hao system to distribute files to CDN servers based on a particular customer’s configuration. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the configuration file distribution of Wein with the Customer Configuration Scripts of the Newton/Hao system for the desirable purpose of personalizing content delivery configuration files. 	The Newton/Hao/Wein system doesn’t explicitly disclose wherein the distinct storage is a distributed database. 	Moudy, in a similar field of endeavor, discloses wherein distinct storage is a distributed database (0093 provides for wherein data is managed in Apache Cassandra, i.e. a distributed database). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Moudy for a distributed, data store management system. The Cassandra database of Moudy, when implemented with the Customer Configuration Scripts of the Newton/Hao/Wein system, 
Regarding Claim 24, similar rejection where the method of claim 3 teaches the article of manufacture of claim 24.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Newton/Hao/Wein system as applied to claim 16 above, and further in view of US PGPUB 2014/0325590 A1 to Lavi.
Regarding Claim 17, the Newton/Hao/Wein system discloses the method of claim 16. 	The Newton/Hao/Wein system doesn’t explicitly disclose wherein a match rule group comprises a collection of one or more match rules with first-match-wins semantics. 	Lavi, in a similar field of endeavor, discloses wherein a match rule group comprises a collection of one or more match rules with first-match-wins semantics (0038 provides for rules are organized based on a first match wins principle). 	One of ordinary skill in the art before the effectively filed date of the claimed  rule set organization with the “first-match-wins” principle. The rule set organization of Lavi, when implemented with the Customer Configuration Scripts of the Newton/Hao/Wein system, will allow one of ordinary skill in the art to determine how to match incoming data requests with a set of established rules. One of ordinary skill in the art would be motivated to utilize the rule set organization of Lavi with the Customer Configuration Scripts of the Newton/Hao/Wein system to create a policy of how to interpret and characterize information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the rule set organization of Lavi with the Customer Configuration Scripts of the Newton/Hao/Wein system for the desirable purpose of managing requests and rules in a standardized fashion.
Regarding Claim 19, the Newton/Hao/Wein system discloses the method of claim 16. 	The Newton/Hao/Wein system doesn’t explicitly disclose wherein the at least one match rule group comprise multiple match rule groups, and wherein said multiple match rule groups are processed in a specified order. 	Lavi, in a similar field of endeavor, discloses wherein at least one match rule group comprise multiple match rule groups (0038 and 0086 provides for a plurality of rule sets), and wherein said multiple match rule groups are processed in a specified order (0038 provides for a sequential order). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Lavi for rule set .

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Newton/Hao/Wein/Lavi system as applied to claim 19 above, and further in view of US PGPUB 2002/0188508 A1 to Lee et al.
Regarding Claim 20, the Newton/Hao/Wein/Lavi system discloses the method of claim 19. 	The Newton/Hao/Wein/Lavi system doesn’t explicitly disclose wherein match rules may have corresponding match rule IDs that can be used to order rules and to provide jump targets. 	Lee, in a similar field of endeavor, discloses wherein match rules may have corresponding match rule IDs that can be used to order rules and to provide jump targets (FIG. 1A and 0034 provides for wherein each rule has a corresponding rule number that can be used to order the rules and further point to a specific rule). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Lee for applying numerical ordering to a set of rules. The rule ordering of Lee, when implemented with the Customer Configuration Scripts of the Newton/Hao/Wein/Lavi system, will allow one of ordinary skill in the art to rule sets corresponding to a rule number. One of ordinary skill in the art would be motivated to utilize the rule ordering of Lee with the Customer Configuration Scripts of the Newton/Hao/Wein/Lavi system to implement order with an organized set of rules. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the rule ordering of Lee with the Customer Configuration Scripts of the Newton/Hao/Wein/Lavi system for the desirable purpose of organizing rules according to a rule set.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Newton/Hao/Wein system as applied to claim 14 above, and further in view of US Patent 10,198,400 B1 to Farner et al.
Regarding Claim 21, the Newton/Hao/Wein system discloses the method of claim 14. 	The Newton/Hao/Wein system doesn’t explicitly disclose wherein said at least one match rule comprises at least one transform. 	Farner, in a similar field of endeavor, discloses wherein at least one match rule comprises at least one transform (FIG. 7 and col. 16, lines 14-26 provides for transforming properties of a rule set). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Farner for applying transforms to a rule set. The transformed representations of Farner, when implemented with the Customer Configuration Scripts of the Newton/Hao/Wein system, will allow one of ordinary skill in the art to apply transforms to the property of a rule set. One of ordinary skill in the art would be motivated to utilize the transformed representations of Farner with the Customer Configuration Scripts of the Newton/Hao/Wein system to utilize a transformed representation instead of an original rule set property. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the transformed representations of Farner with the Customer Configuration Scripts of the Newton/Hao/Wein system for the desirable purpose of utilizing transformations in order to optimize storage space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0207897 A1 to Flack et al discloses domain-specific configurations in the CDN.
US PGPUB 2017/0048355 A1 to Harish et al discloses a related configuration file for a specific digital content item.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459